


CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R §§ 200.80(b)4, AND 240.24b-2

LICENSE AGREEMENT

    This License Agreement (the "Agreement") is effective as of December 31,
2001 (the "Effective Date") between Isis Pharmaceuticals, Inc., a Delaware
corporation having an address at 2292 Faraday Avenue, Carlsbad, CA ("Isis") and
EyeTech Pharmaceuticals, Inc., a corporation having an address at 666 Fifth
Avenue, 35th Floor, New York, NY 10103 ("EyeTech"). Isis and EyeTech may be
referred to herein as the "Parties," or each individually as a "Party."

ARTICLE 1
DEFINITIONS

    Capitalized terms used herein have the meaning set forth in Exhibit A.

ARTICLE 2
SCOPE OF LICENSE

    2.1  Grant.  Subject to the terms of this Agreement and during the Term,
Isis grants to EyeTech a non-exclusive license under the Licensed Patent Rights
to make, have made, use and sell EYE001 worldwide. The license is sublicensable.

ARTICLE 3
LICENSE FEES AND ROYALTIES

    3.1  Fees and Royalties.  EyeTech will pay to Isis the fees, milestones and
royalties set forth in this Article 3.

    3.1.1  License Fees.  EyeTech will pay an initial, irrevocable and
non-refundable license fee of $2,000,000 (the "License Fee") to Isis, $1,000,000
of which will be paid upon execution of this Agreement and $1,000,000 of which
will be paid upon the earlier of (i) the date of the AMD Completed Patient
Enrollment, or (ii) July 31, 2002.

    3.1.2  Milestones.  EyeTech will pay the following milestones to Isis:

a.For the initial indication of age-related macular degeneration for EYE001:

[***]

b.For each additional therapeutic indication for EYE001:

[***]

    3.1.3  Royalties on EYE001.  EyeTech will pay Isis a royalty of [***] on Net
Sales of EYE001 when the manufacture, use or sale of EYE001 would infringe the
Licensed Patent Rights.

ARTICLE 4
PAYMENTS AND REPORTS

    4.1  Payment.  Royalty payments will be due every three (3) months beginning
with the first commercial sale of EYE001 (each such 3-month period a "Reporting
Period") and will be paid within sixty (60) days of the close of each Reporting
Period. Each royalty payment will be accompanied by a statement of the amount of
Net Sales and all adjustments thereto during such Reporting Period.

1

--------------------------------------------------------------------------------

    4.2  Mode of Payment.  EyeTech will make all payments required under this
Agreement in U.S. Dollars. The payments due on the sale of EYE001 received
outside the United States will be translated using exchange rates published in
the Wall Street Journal on the last day of the Reporting Period in question.

    4.3  Records Retention.  EyeTech and its sublicensees will keep complete and
accurate records pertaining to the sale of EYE001 and covering all transactions
from which the Net Sales are derived for a period of thirty-six (36) months
after the year in which such Net Sales were received, and in sufficient detail
to permit Isis to confirm the accuracy of royalty calculations hereunder.

    4.4  Audit Request.  No more than once each calendar year and at the request
of Isis, EyeTech will permit an independent, certified public accountant
appointed by Isis and acceptable to EyeTech, at reasonable times and upon
reasonable notice, to examine those records and all other material documents
relating to or relevant to Net Sales in the possession or control of EyeTech,
for a period of two (2) years after such royalties have accrued, as may be
necessary to: (a) determine the correctness of any report or payment made under
this Agreement; or (b) obtain information as to the royalties payable for any
Reporting Period in the case of EyeTech's failure to report or pay pursuant to
this Agreement. Said accountant will not disclose to Isis any information other
than information relating to said reports, royalties, and payments and will
disclose such information in a format agreed upon by the parties that will
ensure that no confidential information of EyeTech is disclosed. Results of any
such examination will be made available to both parties. The fees charged by the
public accountant conducting the audit will be paid for by Isis, provided that,
if the audit determines that the additional royalties payable by EyeTech for an
audited period exceed [***] of the royalties actually paid for such period, then
EyeTech will pay the fees and expenses charged by such accounting firm.

ARTICLE 5
PATENTS, INFRINGEMENT AND ENFORCEMENT

    5.1  Patent Prosecution and Maintenance.  Isis will have the right and
responsibility to prosecute and/or maintain the Licensed Patent Rights in any
country at its own expense. If ISIS decides to discontinue the prosecution or
maintenance of any Licensed Patent Right entirely or in a particular country, it
will inform EyeTech thereof with sufficient time for EyeTech to assume the
prosecution or maintenance of such Licensed Patent Right, and EyeTech may assume
such prosecution or maintenance if such Licensed Patent Right provides a
substantial competitive advantage to EyeTech with respect to EYE001 in the
applicable country. If Isis has granted similar rights to third parties,
EyeTech's rights under this section 5.1 will be shared equally with such third
parties.

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

    6.1  Isis Representation and Warranty.  Isis warrants that it has the lawful
right to grant the license made the subject of this Agreement. Except as
expressly stated in this section, Isis makes no other representations of any
kind or nature whatsoever. ISIS MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS
OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTABILITY OR NONINFRINGEMENT REGARDING OR WITH RESPECT TO THE
LICENSED PATENTS. Without limiting the generality of the foregoing, nothing in
this Agreement will be construed as (a) a warranty or representation by Isis as
to validity or scope of the Licensed Patent Rights or (b) a warranty or
representation that anything made, used, sold or otherwise disposed of under the
license is or will be free from infringement of third party rights.

2

--------------------------------------------------------------------------------

    6.2  EyeTech Representations and Warranties.  EyeTech represents and
warrants to Isis that EyeTech has the power and authority to execute, deliver
and perform this Agreement, and this Agreement is a valid and binding obligation
of EyeTech, enforceable in accordance with its terms.

ARTICLE 7
INDEMNITY

    7.1 EyeTech agrees to indemnify, hold harmless and defend Isis, its
officers, directors, employees and agents, from and against any and all claims,
suits, losses, damages, costs, fees and expenses (collectively, "Claims")
resulting from or arising out of (a) the development, manufacture, storage, sale
or other distribution or any other use of EYE001 by EyeTech, its affiliates,
sublicensees, agents and representatives or use by end users and other third
parties of EYE001; and (b) EyeTech's breach of any representation or warranty
herein.

    7.2 In all cases where Isis seeks indemnification from EyeTech under this
Article 7, Isis will promptly notify EyeTech of receipt of any claim or lawsuit
covered by such indemnification obligation and will cooperate fully with EyeTech
in connection with the investigation and defense of such claim or lawsuit.
EyeTech will have the right to control the defense, with counsel of its choice,
provided that Isis will have the right to be represented by advisory counsel at
its own expense. Neither party will settle or dispose of the matter in any
matter that could negatively and materially affect the rights or liability of
the other party without the prior written consent of such party, which will not
be unreasonably withheld or delayed.

ARTICLE 8
TERM AND TERMINATION

    8.1  Term.  This Agreement will commence as of the Effective Date and
continue until the last Licensed Patent Rights expire (the "Term").

    8.2  Termination for Breach.  Notwithstanding anything to the contrary
herein, a party may terminate this Agreement in the event that the other party
(the "Defaulting Party") materially breaches its obligations hereunder and fails
to cure such breach within [***] days of receipt of written notice thereof
(which notice will specify the breach in reasonable detail and demand it be
cured) (or, if such breach cannot be cured in such ninety [***] day period, if
the Defaulting Party does not commence and diligently continue (until completed)
actions to cure such default). Such termination will be without prejudice to the
non-Defaulting Party's other rights under this Agreement, or any of its other
rights or remedies available to it by law or in equity.

    8.3  Termination by EyeTech.  Notwithstanding anything contained herein to
the contrary, EyeTech has the right to terminate this Agreement at any time in
its sole discretion by giving [***] days advance written notice to ISIS;
provided, that at the time of such termination EyeTech is not conducting (and
does not intend to conduct) itself in a manner that would, but for the license
granted in Article 2 of this Agreement, infringe the Licensed Patent Rights. In
the event of such termination by EyeTech, EyeTech will still be obligated to pay
any amounts due to Isis hereunder which, but for the lapse of time, will be owed
to Isis, including the unpaid portion of the License Fee. Notwithstanding
Section 3.1.1 above, any unpaid portion of the License Fee will be immediately
due and payable upon such termination.

    8.3  Effect of Termination.  Upon the termination of this Agreement for any
reason, all rights licensed to EyeTech will revert to Isis.

    8.4  Accrued Rights, Surviving Rights and Obligations.  Termination or
expiration of this Agreement for any reason will be without prejudice to any
rights that will have accrued to the benefit of either party prior to such
termination or expiration. Such termination or expiration will not relieve
either

3

--------------------------------------------------------------------------------

party from obligations that are expressly indicated to survive termination or
expiration of this Agreement including, without limitation, EyeTech's obligation
to pay all royalties that will have accrued hereunder. Without limiting the
foregoing, the parties' rights and obligations under Articles 4, 6 and 7, and
section 8.3 will likewise survive termination or expiration of this Agreement.

ARTICLE 9
MISCELLANEOUS

    9.1  Relationship of the Parties.  Nothing in this Agreement is intended to
create, or creates, a partnership or joint venture relationship between the
parties. The relationship between the parties hereunder is that of independent
contractors.

    9.2  Successors and Assigns.  Except as otherwise provided herein, this
Agreement may not be assigned by a party without the prior written consent of
the other, provided, however, that either party may assign this Agreement to any
successor by merger or to the purchaser of all or substantially all of its
assets provided that the party will remain liable and responsible for the
performance and observance of all of its duties and obligations hereunder.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations or liabilities under this Agreement.

    9.3  Governing Law.  This Agreement will be governed by and construed under
the laws of the State of Delaware without giving effect to its conflict of laws
rules.

    9.4  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be decreed an original, but all of which
together will constitute one and the same instrument.

    9.5  Compliance With Laws.  Both parties will comply with all applicable
laws, rules and regulations pertaining to the development, testing, manufacture,
marketing and import or export of EYE001 and will, as appropriate, include
similar provisions in any sublicense agreements requiring sublicensees to do the
same.

    9.6  Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement will be given in writing and will be deemed effectively
given upon personal delivery to the party to be notified or five (5) days after
upon deposit with the United States Post Office by registered or certified

4

--------------------------------------------------------------------------------

mail, postage prepaid or through a major courier (such as Federal Express, DHL
or UPS), or sent by facsimile, and addressed to the party to be notified at the
address set forth below.

To Isis:   Isis Pharmaceuticals, Inc.
292 Faraday Avenue
Carlsbad, CA 92008
Attn: Executive Vice President
Fax: 760-931-3861
Phone: 760-603-2707       with copies to:   General Counsel
Fax: 760-603-3820       To EyeTech:   EyeTech Pharmaceuticals, Inc.
666 Fifth Avenue
35th Floor
New York, NY 10103
Attn: Chief Executive Officer
Fax:  212-582-2645
Phone: 212-582-8376       with copies to:   General Counsel

    9.7  Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of Isis and EyeTech. The waiver by either of the parties of
any breach of any provision hereof by the other party shall not be construed to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself.

    9.8  Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

    9.9  Force Majeure.  No party will be deemed to be in default of this
Agreement to the extent the performance of its obligations or attempts to cure
any breach are delayed or prevented by reason of any act of God, war, fire,
natural disaster, accident, act of government, or any other cause beyond the
reasonable control of such party, if the party affected will give prompt notice
of any such event to the other party. In the event of such a force majeure
event, the time for performance or cure will be extended for the period equal to
the duration of such force majeure event but not in excess of six (6) months.

    9.10  Entire Agreement.  This Agreement is the entire agreement of the
parties with respect to the subject matter hereof, and any previous agreements,
discussions or understandings, whether written or oral, are hereby merged
herein.

    9.11  Press Release.  EyeTech and Isis agree that each Party may issue a
press release. The Parties will confer on such press releases, to review and
comment and incorporate the other Party's reasonable comments and suggestions
prior to issuance of such press release.

5

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

Isis Pharmaceuticals, Inc.   EyeTech Pharmaceuticals, Inc.       By: /s/ B.
Lynne Parshall

--------------------------------------------------------------------------------

Name: B. Lynne Parshall

--------------------------------------------------------------------------------

Title: Executive Vice President

--------------------------------------------------------------------------------

  By: /s/ David Guyer

--------------------------------------------------------------------------------

Name: David Guyer

--------------------------------------------------------------------------------

Title: CEO

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITIONS

1."AMD Completed Patient Enrollment" means the completion of enrollment of that
number of patients in EyeTech's Pivotal Phase II/III clinical trial program that
is necessary to gain Food and Drug Administration regulatory approval of EYE001
for the treatment of the wet form of age-related macular degeneration.

2."Major Market" means Canada, any European Community member country, Japan or
the United States.

3."Manufacturing Process" means the process steps [***] set forth in master
batch records for EYE001 in the version existing as of the Effective Date,
including reasonable minor variants and extensions of process steps thereof.

4."Net Sales" will mean the gross invoice price of EYE001 sold by EyeTech, its
affiliates and sublicensees to a third party less the following items: (i) trade
discounts, credits or allowances, (ii) credits or allowances additionally
granted upon returns, rejections or recalls (except where any such recall arises
out of EyeTech's or sublicensee's gross negligence, willful misconduct or
fraud), (iii) freight, shipping and insurance charges, (iv) taxes, duties or
other governmental tariffs (other than income taxes) and (v) government-mandated
rebates. EyeTech, its affiliates or sublicensees will be treated as having sold
EYE001 for an amount equal to the fair market value of EYE001 if: (a) EYE001 is
used by EyeTech, its affiliates or sublicensees without charge or provision of
invoice, or (b) EYE001 is provided to a third party by EyeTech, its affiliates
or sublicensees without charge or provision of invoice and used by such third
party.

5."EYE001" means EyeTech's EYE001 NX1838 non-antisense therapeutic product (or
any product containing EyeTech's EYE001 NX1838 non-antisense therapeutic product
for the treatment of ophthalmic conditions. EYE001 will also include any minor
chemical modification to EYE001 NX1838.

6."Patent" or "Patents" means (a) patent applications (including provisional
applications and applications for certificates of invention); (b) any patents
issuing from such patent applications (including certificates of invention);
(c) all patents and patent applications based on, corresponding to, or claiming
the priority date(s) of any of the foregoing; and (d) any substitutions,
extensions (including supplemental protection certificates), registrations,
confirmations, reissues, divisionals, continuations, re-examinations, renewals
and foreign counterparts thereof.

7."Licensed Patent Rights" means all Patents owned by Isis or controlled by Isis
through the Term which Isis has the right to sublicense and such sublicense does
not create any obligation to any third party, which claim or cover [***]

8."Reporting Period" has the meaning set forth in Section 4.1.

9."Term" has the meaning set forth in Section 8.1.

CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. §§ 200.80(b)4, AND 240.24b-2

7

--------------------------------------------------------------------------------
